                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION




GARY L. QUIGG,
                                                CV 17–35–GF–BMM–JTJ
                     Plaintiff,

       vs.                                       ORDER

DARRELL BELL, et. al.,

                     Defendant.

       The Court allowed Plaintiff Gary Quigg to file a Second Amended

Complaint on or before January 5, 2018. (Docs. 20, 22.) Quigg filed an Objection

to the Court’s Order on January 8, 2018. (Doc. 23.) The Court ruled on Quigg’s

objections and Quigg filed a Second Amended Complaint on July 25, 2018. (Doc.

25.)

       Magistrate Judge John Johnston entered his Findings and Recommendations

in this matter on December 26, 2018. (Doc. 26.) Quigg is a prisoner proceeding in

forma pauperis. Judge Johnston reviewed Quiggs Second Amended Complaint

under 28 U.S.C. §§ 1915, 1915A. Judge Johnston determined that Quigg’s

                                       -1-
Amended Complaint be served on the following Defendants: Nurse Vicki, Nurse

Angie, PA Caruso, and Sheriff Linder. (Doc. 26 at 22-23.) Judge Johnston further

recommended that Quigg’s claims against the remaining Defendants be dismissed.

Id. at 24-26.

      Quigg filed a Motion for Extension of Time to File Objection to Judge

Johnston’s Findings and Recommendations on January 1, 2018. (Doc. 29.) The

Court granted Quigg’s motion on February 6, 2018. (Doc. 29.) The Court ordered

that Quigg file his objections on or before February 28, 2019. Id. Quigg did not file

objections to Judge Johnston’s Findings and Recommendations.

      Absent objection, this Court reviews findings and recommendations for clear

error. United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en

banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is

left with a “definite and firm conviction that a mistake has been committed.”

United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). The

Court finds no error in Judge Johnston’s Findings and Recommendations.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 26) are ADOPTED IN FULL. Quigg’s Complaint shall be served on the

following Defendants: Nurse Vicki, Nurse Angie, PA Caruso, and Sheriff Linder.




                                        -2-
     IT IS FURTHER ORDERED that Quigg’s claims against all remaining

Defendants are DISMISSED.

     DATED this 4th day of March, 2019.




                                   -3-
